Name: Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production
 Type: Directive
 Subject Matter: economic analysis;  farming systems;  means of agricultural production
 Date Published: 1993-06-21

 Avis juridique important|31993L0023Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production Official Journal L 149 , 21/06/1993 P. 0001 - 0004 Finnish special edition: Chapter 3 Volume 50 P. 0042 Swedish special edition: Chapter 3 Volume 50 P. 0042 COUNCIL DIRECTIVE 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig productionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Whereas Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production made by Member States(3) has been amended several times; and whereas, further amendments being necessary, the provisions thereof should, for reasons of clarity, be recast; Whereas provision should be made for those Member States whose pig population makes up only a small percentage of the overall population of the Community to reduce the number of annual surveys where appropriate; Whereas, in order to ensure that the common agricultural policy is properly administered, particularly where the pigmeat market is concerned, the Commission requires regular data on trends in livestock and in pigmeat production; Whereas the collection and processing of the data as well as the organization of the survey at national level should continue to lie within the competence of the statistical services of the Member States, and the Commission should be responsible for the coordination and harmonization of statistical information at European level and arrange for the harmonized methodologies necessary to implement Community policies; Whereas, in order to facilitate implementation of this Directive, close cooperation is necessary between the Member States and the Commission and this should be effected in particular via the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC(4) , HAS ADOPTED THIS DIRECTIVE: SECTION I SURVEYS OF THE POPULATION A. At national level Frequency - field of survey Article 1 1. The Member States shall carry out statistical surveys of the pig population on their territory each year with reference to one of the first days of April, August and December. 2. The Member States may, at their request, be authorized to carry out the April and August surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population. Those Member States whose pig population is less than 3 million per head may be authorized to dispense with the April and August surveys altogether. The Member States may, at their request, be authorized to use administrative sources instead of statistical surveys under paragraph 1. 3. In considering the requests referred to in paragraph 2, the Commission shall decide in accordance with the procedure laid down in Article 17. Article 2 1. For the purposes of this Directive, the term 'pig' means domestic animals of the species Sus. 2. The surveys referred to in Article 1 shall cover all pigs held on agricultural holdings as defined in accordance with the procedure laid down in Article 17. The surveys shall cover sufficient holdings to account for at least 95 % of the pig population as determined by the last survey on the structure of agricultural holdings. 3. As far as possible, Member States shall supplement the results of the surveys provided for in paragraph 2 with an estimate of the pig population not covered by the said surveys. Breakdown by category Article 3 1. The surveys provided for in Article 1 shall be conducted in such a way as to provide a breakdown of the pig population into at least the following categories: A. piglets with a live weight of less than 20 kg; B. pigs with a live weight of 20 kg or more but less than 50 kg; C. fattening pigs, including cull boars and cull sows with a live weight: (a) of 50 kg or more but less than 80 kg; (b) of 80 kg or more but less than 110 kg; (c) of 110 kg or more; D. breeding pigs with a live weight of 50 kg and higher; (a) boars; (b) covered sows, of which: (b1) sows covered for the first time; (c) other sows, of which: (c1) gilts not yet covered. 2. The categories referred to in paragraph 1 may be modified in accordance with the procedure laid down in Article 17. 3. The categories shall be defined in accordance with the procedure laid down in Article 17. Accuracy Article 4 1. The surveys referred to in Article 1 shall be conducted in the form of exhaustive surveys or by representative sampling. 2. For each of the Member States, sampling errors for the results of the surveys provided for in Article 2 (2) shall not exceed 2 % (confidence interval of 68 %) of the total number of pigs. 3. In addition to the sampling frame and the supplementary estimates referred to in Article 2 (3), Member States shall take whatever measures they deem appropriate to maintain the quality of the survey results. Transmission deadline Article 5 1. Member States shall notify the Commission of the provisional results of the surveys and supplementary estimates before: - 15 June of the same year for the April survey, - 15 October of the same year for the August survey, - 15 February of the following year for the December survey. 2. Member States shall notify the Commission of the results of the surveys and the supplementary estimates, as defined in Article 4 (2), before: - 1 August of the same year for the April survey, - 1 December of the same year for the August survey, -1 April of the following year for the December survey. B. At regional level Territorial subdivisions Article 6 1. The final results of the December survey shall be compiled for each of the territorial subdivisions as defined in accordance with the procedure laid down in Article 17. 2. In accordance with the procedure laid down in Article 17, the Commission may approve an application from a Member State to use the regional breakdown referred to in paragraph 1 for the final results of the April or August survey. 3. The territorial subdivisions referred to in paragraph 1 may be amended by the Commission in accordance with the procedure laid down in Article 17. Transmission deadline Article 7 The Member States shall notify the Commission of the data referred to in Article 6 before 15 May of the year following the reference month. C. Breakdown by herd size Size classes Article 8 1. In odd-numbered years, the Member States shall, at national level, break down the final results of the December surveys by size classes as defined in accordance with the procedure laid down in Article 17. 2. In accordance with the procedure laid down in Article 17, the Commission may approve an application from a Member State to use the breakdown by size classes referred to in paragraph 1 for the final results of even-numbered years and/or for those of a given month of the year. 3. The size classes referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 17. Transmission deadline Article 9 The Member States shall forward to the Commission the data referred to in Article 8 before 15 May of the year following the reference month. SECTION II SLAUGHTERING STATISTICS Article 10 1. The Member States shall draw up monthly statistics relating to the number and carcase weight of pigs slaughtered in the slaughter-houses on their territory, the meat of which is deemed fit for human consumption. If necessary, they shall also supply estimates of slaughterings not included in the returns, so that the statistics include all the pigs slaughtered on their territory. 2. The statistics referred to in paragraph 1 shall be drawn up for the following category: A. pigs, total. 3. The carcase weight referred to in paragraph 1 and the category referred to in paragraph 2 shall be defined, in accordance with the procedure laid down in Article 17. Transmission deadline Article 11 Member States shall inform the Commission of the results of the statistics referred to in Article 10 (1) within the two months following the reference month. SECTION III PRODUCTION FORECASTS Article 12 1. The Member States shall use the survey results and other available information to produce forecasts, for each calendar quarter-year, of their supply of pigs. This supply shall be expressed as the gross indigenous production which shall include all pigs slaughtered plus the balance of intra-Community and external trade in live pigs. 2. The forecasts referred to in paragraph 1 shall be drawn up for the following category: A. pigs, total. 3. The definition of 'supply' referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 17. Transmission deadline Article 13 The Member States shall forward the forecasts referred to in Article 12 (1) to the Commission at the following times and for the following three-month periods: (a) before 15 February for forecasts up to the third quarter of the current year (inclusive); (b) before 15 June for forecasts up to the first quarter of the following year (inclusive); (c) before 15 October for forecasts up to the second quarter of the following year (inclusive). SECTION IV GENERAL PROVISIONS Article 14 The Member States shall forward to the Commission the data referred to in Articles 5, 7, 9, 11 and 13 in compliance with Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality of the Statistical Office of the European Communities(5) . Article 15 The Commission shall examine, in consultation with the Member States: (a) the results supplied; (b) the technical problems which arise, in particular in preparing and carrying out the surveys and forecasts; (c) the reliability of the survey results and estimates. Article 16 The Member States shall inform the Commission of any methodological or other change which would considerably influence the statistics. This shall be done not later than three months after the change in question enters into force. The Commission shall notify the other Member States of any such communication in the appropriate working parties. Article 17 1. Where the procedure laid down in this Article is to be followed, the chairman of the Standing Committee on Agricultural Statistics (hereinafter referred to as the 'committee') shall refer the matter of the committee, either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes, the votes of the representatives of the Member States being weighted in the manner set out in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 18 1. Directive 76/630/EEC shall be repealed as from 1 January 1994. 2. Any reference made to the repealed Directive shall be construed as referring to this Directive. Article 19 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1994. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 20 This Directive is addressed to the Member States. Done at Luxembourg, 1 June 1993. For the Council The President J. ANDERSEN (1) OJ No C 18, 23. 1. 1993, p. 12. (2) OJ No C 115, 26. 4. 1993. (3) OJ No L 223, 16. 8. 1976, p. 4. Directive last amended by Regulation (EEC) No 1057/91 (OJ No L 107, 27. 4. 1991, p. 11). (4) OJ No L 179, 7. 8. 1972, p. 1. (5) OJ No L 151, 15. 6. 1990, p. 1.